Citation Nr: 0824250	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-10 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for Myelodysplastic 
Syndrome.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

6.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.


FINDING OF FACT

The Board has received notification that the veteran passed 
away in June 2008.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Tragically, the veteran died in June 2008, while his claims 
were still pending.  As a matter of law, veterans' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 
(1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  This 
appeal must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


